Citation Nr: 1442087	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  07-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


Entitlement to an initial disability rating in excess of 10 percent for service-connected left ankle strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from November 1989 to November 1996.  She also had earlier periods of service with a reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  

This matter was previously before the Board in October 2012 at which time it was remanded for additional development.  In a January 2014 decision, the Board, in pertinent part, denied the claim for an initial disability rating in excess of 10 percent for the service-connected left ankle strain.  The Veteran appealed to the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court vacated that portion of the January 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  It is noted that in January 2014, the Board also remanded the issues of higher initial disability ratings for migraine headaches and a left hip strain for additional development.  These issues have not yet been recertified to the Board by the agency of original jurisdiction and are addressed in this decision.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes the Appellate Brief and VA treatment records dated through June 2014, which are not in the paper claims file.  Thus, future consideration of this case shall take into consideration the existence of the electronic records.

The issue of entitlement to a higher disability rating for the left ankle disorder for the period on and after June 21, 2011, as well as entitlement to extraschedular disability ratings for service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.
FINDING OF FACT

For the period prior to June 21, 2011, the Veteran's left ankle strain has not been shown to be productive of marked limitation of motion.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent for service-connected the left ankle strain prior to June 21, 2011, have not been met.  38 U.S.C.A. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5271 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

Through a March 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate her underlying claim for service connection for a left ankle disability.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via a separate March 2006 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claim, and has been afforded ample opportunity to submit such information and evidence. 

The Board also finds that the March 2006 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the initial March 2006 letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the March 2006 notice letters.  

In any event, as is the case here, once a Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Her service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  Indeed, at no time has the Veteran referenced any outstanding records that she wanted VA to obtain or that she felt were relevant to her claim.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in connection to her left ankle disorder in October 2006 and June 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history and symptomatology.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide findings necessary to apply pertinent rating criteria.  The Board finds that collectively, these medical opinions are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2013).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

In this case, the Veteran has been diagnosed with having a left ankle strain.  In the October 2006 rating decision, the RO granted service connection for this disorder, and rated it as 10 percent disabling, effective February 28, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, for "limited motion of the ankle."  

The Veteran asserts that she is entitled to a disability rating in excess of 10 percent for her left ankle disorder.  Under Diagnostic Code 5271, a 10 percent disability rating is assigned when there is moderate limitation of motion.  A 20 percent disability rating is warranted when such impairment is marked.  

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 10 percent for her service-connected left ankle disability for the period prior to June 21, 2011.

The Veteran was afforded a VA examination in April 2006, at which time she reported to be independent in her daily activities but commented that she experienced some limitations when running, and during continued ambulation and standing.  The VA examiner noted that the Veteran did not use any assistive devices as a result of her left ankle condition.  The Veteran did not report any additional functional impairment in her left ankle, and further denied any constitutional symptoms of inflammatory arthritis.  Upon physical examination of the left ankle, the examiner noted that the Veteran had "1+ edema, bilaterally" that was slightly greater in the left foot than the right foot.  The examiner also noted that tenderness was diffuse in the left ankle.  During the range of motion exercises, the Veteran was shown to have dorsiflexion to 15 degrees, plantar flexion to 35 degrees, inversion to 30 degrees and eversion to 15 degrees.  The examiner observed no objective evidence of pain, or additional limitation of motion following repetitive use, and described the Veteran's gait as "not antalgic."  The Veteran also underwent x-rays of the ankles, the findings of which were shown to be within normal limits.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a left ankle strain.  

The Veteran was afforded another VA examination in June 2007, at which time she provided her medical history and reported to have sustained a left ankle sprain in the service.  According to the Veteran, she continued to experience ongoing swelling in her ankles and feet.  The examiner noted that the Veteran used a neoprene knee sleeve for her service-connected knee condition, but did not use any additional assistive device for her ankle disability.  The examiner observed no signs of tenderness medially or laterally when evaluating the left ankle, and further noted that the Veteran had full range of motion without pain with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  According to the examiner, while the Veteran had increasing pain following repetitive movement, there was no additional reduction of motion upon repetition.  The examiner further noted that the Veteran had good pulses and good sensation to sharp/dull and vibratory sensation.  With respect to how her joint problems affected her activities of daily living, the Veteran noted that her ankle condition did not affect her occupation as she had not missed any days of work.  She did note that her activities of daily living were affected as a result of her joint problems (including her ankle condition) in that certain weight bearing activities were painful to her knee, ankle and hip.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having a left ankle sprain which had resolved.  

Other than having a moderate effect on the Veteran's ability to perform weight bearing activities, run, and ambulate for a continued period of time, it does not appear as though the Veteran's left ankle disorder has had a significant effect on her ability to conduct her day-to-day tasks, as well as her ability to perform her occupational duties.  Indeed, both examiners noted that the Veteran walked with a normal gait, and without the use of any assistive devices specifically due to ankle condition.  The Board acknowledges that the Veteran's range of motion in her left ankle revealed a 5 degree loss of dorsiflexion and a 5 degree loss of plantar flexion at the April 2006 VA examination.  While this is reflective of limited motion, the Board observes that the Veteran's range of motion improved at the June 2007 VA examination, and was shown to be normal during dorsiflexion and plantar flexion.  Indeed, based on his evaluation of the Veteran, the June 2007 VA examiner determined that the Veteran's left ankle condition had since resolved.  The Board acknowledges VA treatment records dated from 2007 to April 2011 which reflect that the Veteran presented at the VA medical center (VAMC) in Temple, Texas on an intermittent basis with complaints of pain and swelling in her ankle.  However, other than documenting these symptoms, the records do not provide any additional information or discussion as to how these symptoms have affected her daily life or limited her activities, nor do they provide any additional information, to include the range of motion measurements, that would offer more clarity and a greater understanding as to the severity of the Veteran's left ankle disorder.  Indeed, the limited movement does not appear to have had a significant effect on her ability to perform her activities of daily living or her occupational duties.  In short, the evidence does not support a finding of marked limitation of motion as required for a 20 percent evaluation under Diagnostic Code 5271, for the period prior to June 21, 2011.  

Nevertheless, the Board has also considered whether an increased disability rating would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether a higher rating would be warranted under other relevant diagnostic codes, such as that governing ankylosis of the ankle, ankylosis of the subastragalar joint, malunion of the os calcis or astragalus, and astragalectomy, the Board finds that the criteria for an increased disability rating are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2009).  In this regard, the Veteran has not been shown to have ankylosis of the left ankle.  In fact, as previously discussed, the more recent VA examiner found her to have 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  As such, her left ankle does not appear to be immobile or fixed.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In addition, both the April 2006 and June 2007 examination reports reflected no findings, mention or diagnosis of a subastragalar joint, malunion of the os calcis or astragalus or astragalectomy.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5270, 5272, 5273, and 5274.  

The Board has also considered, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, a higher evaluation of the Veteran's left ankle condition is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are supported by pathology consistent with the 10 percent disability rating already assigned.  The Board acknowledges the Veteran's complaints of pain and swelling in the left ankle.  However, the April 2006 examiner observed no objective evidence of pain during the Veteran's range of motion exercises.  Also, the Veteran reported no episodes of weakness, fatigability, incoordination or lack of endurance in her left ankle at either VA examination.  Furthermore, while the Veteran had some limitation of motion during dorsiflexion and plantar flexion at the April 2006 VA examination, the effect of this limited motion was already contemplated in the 10 percent rating already assigned.  Moreover, the subsequent VA examination reflected an improvement in the Veteran's range of motion measurements.  Therefore, a higher evaluation for the Veteran's service-connected left ankle disorder for the period prior to June 21, 2011 is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are contemplated by the 10 percent disability rating already assigned.  

Thus, as the criteria for a disability rating greater than 10 percent for the Veteran's service-connected left ankle disorder from the period prior to June 21, 2011, have not been met, this portion of the Veteran's appeal is denied.  In essence, the preponderance of the evidence is against an increased disability evaluation for the Veteran's left ankle disorder for the period prior to June 21, 2011.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  As such, entitlement to an initial increased disability rating greater than 10 percent for service-connected left ankle strain for the period prior to June 21, 2011, must be denied.  


ORDER

An initial disability rating in excess of 10 percent for left ankle strain, for the period prior to June 21, 2011, is denied.  


REMAND

Unfortunately, another remand is required in this case as to the issue of entitlement to a higher disability rating for the left ankle disorder for the period on and after June 21, 2011, as well as entitlement to extraschedular disability ratings for service-connected disabilities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The plain language of § 3.321(b)(1) provides for referral for extra-schedular 
consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate.  38 C.F.R. § 3.321(b)(1).  The use of the plural "evaluations" suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate.  Indeed, the regulation authorizes "an extra-schedular evaluation" where "the schedular evaluations" are inadequate to compensate for impairment due to "the service-connected disability or disabilities."  The use of "disability or disabilities" indicates that the regulation contemplates that multiple disabilities may be considered together in referring Veterans for extraschedular consideration.  Similarly, the fact that the regulation authorizes a single extra-schedular evaluation-"an extra-schedular evaluation"-arising from the "disability or disabilities" indicates that referral for extraschedular evaluation may be based on the collective impact of the Veteran's disabilities.  See  Johnson v. McDonald, No. 2013-7104 (Fed. Cir. August 6, 2014) 2013-7104.  It is not clear that the originating agency considered the aggregate impact of service-connected disabilities when determining not to refer the increased rating claims to the Director of Compensation.  

In addition, after a comprehensive review of the claims file, the Board finds that a remand of the Veteran's claim for a higher disability rating for the left ankle disorder for the period on and after June 21, 2011, is required to allow for further development of the record.

The Board notes that the Veteran underwent the most recent VA examination in connection to her left ankle disorder in June 2011, at which time she reported ongoing pain in her left ankle since injuring it in service.  According to the Veteran, she would experience weekly episodes of pain in the left ankle, and uses analgesic balms as well as an occasional Ace wrap to help alleviate her symptoms.  The Veteran denied any flare-ups of pain, as well as any episodes of incoordination, excess fatigue, or lack of endurance resulting from her left ankle condition.  She further noted that the left ankle condition did not affect her ability to conduct her occupational duties, take care of her home and drive.  Upon physical examination, the examiner noted no effusion, or tenderness on compression of the malleoli.  According to the examiner, the Veteran had dorsiflexion to 5 degrees, plantar flexion to 10 degrees, inversion to 20 degrees and eversion to 10 degrees without pain.  The examiner noted no objective evidence of pain or additional limitation of motion following repetitive movement.  With respect to how her left ankle condition affects her ability to conduct her occupational duties, the examiner determined that the Veteran would remain employable as long as she continued a sedentary line of work, but would be rendered unemployable if her job duties necessitated heavy work and required that she stand on her feet.  

Although this report does demonstrate a worsening in her left ankle disorder, some of the more recent VA treatment records (which have been scanned into the Virtual VA claims processing symptoms) do not reflect such.  Indeed, an April 2012 VA treatment report reflects that the Veteran presented at the Temple VAMC with complaints of bilateral swelling in the ankles at the end of the work day.  Upon conducting a physical evaluation of the left ankle, the treatment provider noted that the Veteran's range of motion was shown to be normal during dorsiflexion and plantar flexion.  During an August 2013 podiatry consultation, a physical evaluation of the lower extremities was conducted, and although the Veteran exhibited pain with dorsiflexion, she did not display any signs of pain during plantar flexion.  The Veteran's range of motion measurements were not provided during this treatment visit, which leads the Board to question whether the Veteran had limited movement during these exercises.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In light of these varying findings, and given that the Veteran has not been afforded another VA examination in connection to her left ankle disorder since June 2011, and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, the Board finds that the Veteran should be afforded another VA examination to determine the current extent and severity of her left ankle disability.  

As this matter is being returned for additional development, any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall request updated records of relevant treatment pertaining to the left ankle disability received since February 2014 at the VAMC in Temple, Texas.  Copies of such records which are available should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder.  

2. The agency of original jurisdiction shall schedule the Veteran for a VA examination before an appropriate specialist so as to determine the current severity of her service-connected left ankle strain.  The claims file, all records on Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies, including x-rays, should be performed.  

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.  
Also, the examiner should identify the presence of any ankylosis involving the left ankle.  Additionally, the examiner should identify any neurological pathology related to the service-connected left ankle disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  

Finally, the examiner should specifically comment on the impact of the Veteran's left ankle strain on her ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, this service connected disability is of such severity to result in an inability to obtain and to maintain employment.  

3. The agency of original jurisdiction shall ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for the left ankle strain.  The originating agency should also consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities.  If any issue on appeal remains denied, provide the Veteran and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until she is notified by the agency of original jurisdiction; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


